Truly, J.,
delivered the opinion of the court.
The instruction granted for the state informs the jury that “if there was a clear intent on the part of the defendant to commit violence on the person of McCulley,” then the jury should find that the assault had been committed. This instruction furnishes no definite legal rule for the guidance of the jury. It does not state that the jury must believe “from the evidence” that this intent existed, nor that they must so be*439lieve “beyond a reasonable doubt.” Both of these expressions are absolutely necessary under the facts of this case. Goodwin v. State, 73 Miss., 873, 19 South., 712.

Reversed and remanded.